20-06007-rdd      Doc 2     Filed 03/31/20 Entered 03/31/20 11:21:02           Main Document
                                          Pg 1 of 1




                                             March 31, 2020

Via CM/ECF System

Honorable Robert D. Drain, U.S.B.J.
United States Bankruptcy Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:     Zaks v. Mosdos Chofetz Chaim, Inc., et al.
               Adv. Pro. No. 20-6007 (rdd)
               In re Mosdos Chofetz Chaim, Inc., Case No. 12-23616.

Dear Honorable Judge,

       This firm is counsel to the Plaintiff, Rabbi Mayer Zaks, in the above referenced Adversary
Proceeding which was commenced on March 30, 2020. The Adversary Proceeding seeks
revocation of the Confirmation Order in the Chapter 11 Case of In re Mosdos Chofetz Chaim, Inc.,
Case No. 12-23616. Under §1144 of the Bankruptcy Code, there is a strict statute of limitations
for commencing this proceeding, i.e., 180 days from the entry of the Confirmation Order.

        As your Honor is aware, there is already pending litigation between the parties proceeding
in this Court, specifically, the Motion of Rabbi Mayer Zaks Seeking Contempt, (the “Contempt
Motion”, Dkt. No. 319), which is sub judice before this Court and subject to an Evidentiary
Hearing on the issue of whether the Board of the Debtor properly authorized the sale of the
Property, as well as the related Adversary Proceeding encaptioned, Mosdos Chofetz Chaim, Inc. v.
Mosdos Chofetz Chaim, Inc., Adv. Pro. No. 20-8949 (the “Adversary Proceeding”, together with
the Contempt Motion, the “Contested Matters”).

        Rabbi Mayer’s intention in filing the above referenced Adversary Proceeding was merely
to preserve his rights under §1144 of the Bankruptcy Code and he is not seeking to pursue this
Action unless and until the Contested Matters are resolved. Accordingly, Rabbi Mayer is
extending the time of the Defendants to answer or otherwise move until the Contested
Matters are heard and resolved by the Court.

       Thank you for your attention to this matter.
                                             Respectfully submitted,




                                             Julie Cvek Curley
